Exhibit 12.1 KIMCO REALTY CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES For the three months ended March 31, 2017 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 49,114 Add: Interest on indebtedness (excluding capitalized interest) 46,027 Amortization of debt premiums, discounts and capitalized expenses 1,860 Amortization of capitalized interest 1,270 Portion of rents representative of the interest factor 1,878 100,149 Distributed income from equity investees 13,258 Pretax earnings from continuing operations, as adjusted $ 113,407 Fixed charges - Interest on indebtedness (excluding capitalized interest) $ 46,027 Capitalized interest 2,883 Amortization of debt premiums, discounts and capitalized expenses 1,860 Portion of rents representative of the interest factor 1,878 Fixed charges $ 52,648 Ratio of earnings to fixed charges 2.2
